Citation Nr: 1103464	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  06-36 859	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for a skin disease, claimed as 
white spots on the back, legs and arms.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1973 to August 1985. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  

In March 2010, the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed, and no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDING OF FACT

The Veteran's claims skin disorder has not been shown to be 
causally or etiologically related to active service.  


CONCLUSION OF LAW

The Veteran's claimed skin disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated March 2005, April 2005, June 
2005, July 2005, October 2005, January 2006, March 2006 and May 
2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  
	
The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran has not made the RO or the Board aware of any additional 
available evidence that needs to be obtained in order to fairly 
decide this appeal, and has not argued that any errors or 
deficiencies in the accomplishment of the duty to notify or the 
duty to assist have prejudiced him in the adjudication of his 
appeal.  

The Veteran was afforded several VA examinations during the 
pendency of the appeal.  The most recent examination report, from 
May 2010, reflects that the examiner reviewed the Veteran's 
medical records, recorded his current complaints, conducted an 
appropriate physical examination and rendered diagnoses and 
opinions consistent with the remainder of the evidence of record.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds 
that the RO has satisfied the duty to notify and the duty to 
assist and will proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for a 
skin disease, claimed as white spots on his back, legs and arms.  
Service connection will be granted for a disability resulting 
from an injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is 
no showing of a resulting chronic disorder during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 
	
Generally, to prove service connection, the record must contain: 
(1) Medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of injury or disease, and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Coburn v. 
Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  
If the Veteran fails to demonstrate any one element, denial of 
service connection will result.

The Veteran first claimed entitlement to a skin disorder 
characterized by white spots on his back, legs and arms in 
February 2005.  An April 2005 rating decision denied entitlement 
to service connection for that condition, finding that the white 
spots on the Veteran's skin were not caused by or the result of 
any disease process which occurred during service.  The Veteran 
submitted a Notice of Disagreement (NOD) in April 2006.  The RO 
issued a Statement of the Case (SOC) in September 2006, and the 
Veteran filed a Substantive Appeal (VA Form 9) in October 2006.  
The Veteran's claim first came before the Board in March 2010, at 
which time it was remanded for further development.  The 
requested development has been completed to the extent possible, 
and no further action is necessary to comply with the Board's 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Veteran's claim is once again before the Board.  

The evidence of record in this case consists of service treatment 
records, private treatment records, VA treatment records, VA 
examination reports and written statements from the Veteran.  As 
a preliminary matter the Board notes that the Veteran has already 
been granted entitlement to service connection for tinea cruris, 
a skin disease which began during service. 

The Veteran's service treatment records are entirely negative for 
any report or a treatment for a skin disease evidence by white 
spots on the Veteran's back, legs and arms.  Service treatment 
records do show diagnoses of and treatment for tinea cruris and 
tinea versicolor, as well as a single report of a white spot on 
the Veteran's back.  These records indicate that the Veteran was 
provided medication for these conditions.  The Veteran's July 
1985 separation examination shows a normal clinical evaluation 
for the Veteran's skin.  

Shortly after being released from active service, in October 
1985, the Veteran was afforded a VA dermatological examination.  
At that time the Veteran complained of a groin rash.  The 
examiner noted that the Veteran had a ten year history of 
recurrent pruritic eruptions in the groin area that had been 
treated with topical medication.  On physical examination the 
examiner noted scaly hyperpigmented excoriated patches in the 
intercrural folds of the groin.  The examiner's diagnosis was 
tinea cruris.  All other findings, aside from an unrelated back 
disorder, were within normal limits.  

In his February 2005 claim the Veteran reported that during 
service he had white spots on his back that later spread to both 
of his forearms ands and lower legs.  In an April 2005 statement 
the Veteran reported that the white spots on his arms and legs 
were getting larger.  Both VA treatment records and private 
treatment records submitted by the Veteran do not relate to this 
condition.  

In March 2006 the Veteran was afforded a VA examination in 
support of his claim for a skin disorder characterized by white 
spots.  He reported that he noted white spots on his torso when 
he was exposed to Vietnamese refugees in 1975 or 1976.  The 
Veteran stated that he was treated with some type of cream.  The 
Veteran stated that sometime between 1985 and 1987 he noted white 
spots on his arms and legs, which he reported were pruritic on 
and off.  Physical examination showed a number of small two to 
four millimeter deep-pigmented white spots without evidence of 
scaling or any disease process.  The examiner noted similar 
lesions scattered on each leg below the knee.  No areas of 
depigmentation on the Veteran's back, chest or upper arms were 
noted, except for a single lesion on the Veteran's right upper 
arm.  The examiner stated that the total area encompassed was 
less than one percent of the Veteran's body skin.  He opined that 
the condition was not due to any disease process, and that 
depigmentation happens frequently to skin that has seen a lot of 
sun exposure.  He opined that the condition was not caused by or 
a result of any disease process that occurred during service.  

In his April 2006 Notice of Disagreement (NOD) the Veteran 
reported that his reported white skin spots were active and 
spreading out to his arms and legs.  He also indicated that these 
spots are itchy and growing.  The Veteran also argued that the 
March 2006 VA examination was inadequate, in that it was not 
clear from the record that the examiner had reviewed the claims 
folder or had access to it.  Further, it was argued that the 
examiner's credentials were not clearly set forth.  

In May 2010 the Veteran was afforded an additional VA examination 
with the same examiner.  During that examination the examiner 
noted that the Veteran had a few small 0.2 to 0.5 millimeter 
hypopigmented areas on the anterior tibia and several minimally 
hypopigmented 2 millimeter area on his forearms.  Three annular 
excoriations were noted on the Veteran's right lateral calf and 
just above the left knee medially.  No rash was noted and there 
was no evidence of fungal infection.  The examiner diagnosed the 
Veteran with a history of tinea cruris, not currently active, and 
neurodermatitis of the lower legs.  The examiner stated that the 
Veteran's hypopigmented spots on his arms and lower legs are most 
likely a result of healed excoriations.  She stated that it was 
less likely than not that the Veteran's hypopigmentation is 
related to an in-service condition, as the hypopigmentation is 
not a result of fungus, but rather a result of healed trauma, 
such as excoriations.  It was specifically noted that the claims 
folder was available and reviewed.  The examiner's results were 
reviewed by the Chief of Dermatology.  

A claimant is responsible for supporting a claim for benefits 
under laws administered by the VA, and the Veteran was clearly 
advised of the need to submit medical evidence demonstrating both 
the presence of the claimed conditions and a nexus or 
relationship between those conditions and service, or between 
those conditions and another service-connected disorder.  The 
Veteran has presented no evidence of any link between his claimed 
skin disorder and any incident of service beyond his own 
unsupported statements.  

The Veteran has clearly expressed his belief that his claimed 
skin condition characterized by white spots is related to service 
and the Board does not doubt his sincerity.  However, there is 
insufficient evidence to show that this condition dates back to 
service, and the Board notes that the Veteran is not competent to 
offer an opinion on a matter clearly requiring medical expertise, 
including the etiology of his claimed skin condition.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Therefore, this is not a case in which the Veteran's lay beliefs 
alone can serve to establish any association between the claimed 
conditions and his military service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).   

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service. 
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time. If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim. Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

While the Veteran is competent to state that he has had skin 
manifestations in service and which recurred in the 1980's, this 
evidence does not establish the presence of a chronic skin 
disorder.  The separation examination during service and the VA 
examination in October 1985 reflect no skin manifestations other 
than the tinea cruris.  The Veteran's lay report is outweighed by 
the other evidence of record, including the October 1985 VA 
examination report, which does not show any evidence of the 
claimed condition, and the May 2010 VA examination report, which 
indicates that the Veteran's claimed skin condition is not due to 
service.  The May 2010 examination included a review of the 
claims folder.  

In conclusion, the most persuasive and probative evidence of 
record fails to demonstrate that the Veteran's claimed skin 
condition began during active service or is causally related to 
any incident of active service.  As there is a preponderance of 
evidence against the claim, the benefit-of-the-doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that 
service connection is not warranted.


ORDER

Entitlement to service connection for a skin disease, claimed as 
white spots on the back, legs and arms, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


